Title: August [1766]
From: Washington, George
To: 




1. Began to Sow Wheat at the Mill.
Began to Sow Do. in the Neck in the upper part of the field.
 


6. Began to Sow Do. at Muddy hole.
Finished Sowg. Do. in clovr. patch at the Mill—9 Bushels.
 


22. Began to Sow Wheat at Doeg Run.
Finishd Sowing up Cut in the Neck.
 


25 - 26. 27. & 28. Spreading flax at Home.
 


28. Finishd sowing Wheat altogether at the Mill 46½ Bushls. the other side—in all 55½ Bl.
 


29. Finishd Sowing the Field by the Meadow at Doeg Run—26 Bushels.
Stopd sowing Wheat at Muddy hole & Doeg Run. Sowed 108 at the first place 18 Bl. in little fd.
Began to pull Hemp at the Mill and at Muddy hole—too late for the blossom Hemp by three Weeks or a Month.
